              Case 12-40944-RAM        Doc 269     Filed 12/09/19    Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                      CASE NO: 12-40944-RAM
                                                            CHAPTER 13
GERDA WILLIAMS,

      Debtor
_________________________________________/

         NOTICE OF WITHDRAWAL OF MOTION TO DISMISS CHAPTER 13
         CASE FOR FAILURE TO COMPLY WITH THE ORDER CONFIRMING
         PLAN AND THE ORDER GRANTING MOTION TO REINSTATE CASE
           (Request to cancel hearing scheduled for December 10, 2019 at 9:00 AM)

         PLEASE TAKE NOTICE that Arvest Central Mortgage Company (“Secured Creditor”)

hereby withdraws its Motion to Dismiss Chapter 13 Case for Failure to Comply with the Order

Confirming Plan and the Order Granting Motion to Reinstate Case (Doc 231), that was filed on

July 3, 2019. Secured Creditor further requests that the hearing on the Motion that is scheduled

for December 10, 2019 at 9:00 AM be cancelled

         I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to: Gerda Williams, 6712 SW 34th Court, Hollywood, FL

33023; Michael A. Frank, Esq, 10 NW LeJeune Rd #620, Miami, FL 33126; Nancy K. Neidich,

POB 279806, Miramar, FL 33027; Office of the U.S. Trustee, 51 S.W. 1st Ave., Suite 1204,

Miami, FL 33130, this 9th day of December, 2019.

                                            BROCK & SCOTT, PLLC
                                            Attorney for Secured Creditor
                                            2001 Northwest 64th Street, Suite 130
                                            Fort Lauderdale, FL 33309
                                            Phone: 813-342-2200
                                            Fax: 954-618-6954
                                            Floridabklegal@Brockandscott.com

                                            /s/ Patrick Hruby
                                            PATRICK HRUBY, ESQUIRE
                                            Florida Bar No. 0088657



 B&S File No. 12-F02142
